Citation Nr: 1217895	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income for 2008 was excessive for the purposes of VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 administrative decision of the St. Paul, Minnesota, Pension Management Center.  The issue was previously remanded in October 2010.  

Additional evidence, consisting of a copy of the Veteran's federal tax return for 2011, as well as additional reported medical expenses, was received from the Veteran in March 2012, without waiver of initial RO consideration.  The matter of whether he wishes to waive initial RO consideration of the additional evidence should be clarified in conjunction with the Travel Board hearing.  

The Veteran has raised the matter of whether new and material evidence has been received to reopen a previously denied claim for PTSD.  In addition, he wishes to reopen a claim for "Agent Orange."  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the matters are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it is again necessary to remand this case.  The record shows that in November 2010, the Veteran, through his representative, requested a Travel Board hearing.  In view of the outstanding hearing request, the Veteran must be scheduled for a Travel Board hearing.  Although the appeal as to this issue has been developed at the St. Paul Pension Management Center, the Veteran lives in Colorado, and his claims file is in the jurisdiction of the Denver, Colorado, RO.  Therefore, the hearing should be scheduled to be held at the Denver RO, which is the closest RO to the Veteran's home.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing concerning the issue of whether his countable income for 2008 was excessive for the purposes of VA nonservice-connected pension benefits, to be held at the Denver, Colorado, RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



